Citation Nr: 0507274	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served with the recognized guerillas during World 
War II.  No prisoner of war status has been certified.  The 
veteran died in November 2001.  The appellant is advancing 
her claims as the veteran's widow.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2002, a statement of the case was issued in March 2003, and a 
substantive appeal was received in August 2003.  



FINDINGS OF FACT

1.  Service connection was not granted for any disability 
during the veteran's lifetime.  

2.  The veteran died in November 2001.  

3.  The immediate cause of the veteran's death was 
cerebrovascular accident, the antecedent cause of the death 
was acute myocardial infarction and the underlying cause of 
death was chronic hypertension.  The other significant 
condition contributing to death was reported as moderate 
cardiomegaly with left ventricular hypertrophy.

4.  Cerebrovascular accident, acute myocardial infarction, 
chronic hypertension and moderate cardiomegaly with left 
ventricular hypertrophy, first diagnosed many years after 
service, are not of service origin or related to any incident 
in service.   

5.  A service-connected-disability did not cause or 
contribute to the veteran's death.  

6.  The veteran was not receiving periodic VA benefits nor 
did he have a pending claim with VA when he died.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2004). 

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for the cause of the 
veteran's death as well as entitlement to accrued benefits.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case and correspondence 
from the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, letters dated in March 2002 and September 
2003 effectively furnished notice to the appellant of the 
types of evidence necessary to substantiate her claims as 
well as the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the March 2002 VCAA notice letter was 
prior to the August 2002 rating decision.  In other words, it 
was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board also notes that the March 2002 and September 2003 
letters implicitly notified the appellant that she should 
submit any pertinent evidence in her possession.  In this 
regard, she was repeatedly advised to identify any source of 
evidence and that VA would assist her in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence she herself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records have 
been obtained.  The record as it stands includes sufficient 
competent evidence to decide these claims.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
her claims.

Service Connection for Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  The cause of a 
veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R.  
§ 3.312(c)(1).

In the present case, the immediate cause of the veteran's 
death was reported on the death certificate as 
cerebrovascular accident.  The antecedent cause of the 
veteran's death was acute myocardial infarction and the 
underlying cause of death was chronic hypertension.  The 
other significant condition contributing to death was 
reported as moderate cardiomegaly with left ventricular 
hypertrophy.  The veteran's death certificate shows that an 
autopsy was not performed.  At the time of the veteran's 
death, he was not service connected for any disability.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.  
§§ 3.307, 3.309.

A review of the record reveals that there is no evidence of 
cerebrovascular accident, acute myocardial infarction, 
chronic hypertension or moderate cardiomegaly with left 
ventricular hypertrophy during service or for many years 
thereafter.  No service medical records were associated with 
the claims file.  The only evidence of record of the state of 
the veteran's health is his own report.  The veteran 
completed an Affidavit for Philippine Army Personnel in 
January 1946.  On this document, he indicated that he did not 
receive any wounds nor incur any illness from December 1941 
to the date of his return to military control.  There is no 
other objective evidence of record of the presence of any 
disabilities during the veteran's active duty service.  

There is no competent evidence of the presence of any 
disability to a compensable degree within one year of 
discharge which would warrant the grant of service connection 
on a presumptive basis.  

The first post-service medical records associated with the 
claims file are dated in 2000.  None of these documents 
indicates that the veteran had been treated for any 
disability since his discharge from active duty.  One of 
these documents dated in February 2001 indicates that the 
veteran had been treated since 1997.  Significantly, none of 
these documents links a current disability back to the 
veteran's active duty service.  

A Medical Certificate, dated in October 2000, indicates that 
the veteran reported he contracted tropical diseases like 
malaria, fever, beriberi, malnutrition, skin diseases, 
dysentery and diarrhea.  It was also noted that the veteran 
reported he was treated for relapses of these diseases after 
his discharge.  Physical examination revealed excessive 
coughing, heart disease, breathing difficulties, easy 
fatigability, lumbar pain, frequent urination, kidney 
disorder, poor vision and hearing problems.  The physician 
who promulgated the October 2000 certificate did not indicate 
in any way that he thought the disabilities reported by the 
veteran were linked to his active duty service.  He merely 
recorded the veteran's allegations of his medical history.  
This medical history has not been supported by any objective 
evidence of record and, in fact, is directly rebutted by the 
veteran's Affidavit that he executed in January 1946.  The 
Board finds there is no competent evidence of record which 
links the cause of the veteran's death to his active duty 
service.  

The only evidence of record which attempts to link the cause 
of the veteran's death to his active duty service is the 
appellant's own allegations.  The appellant is a layperson, 
however, and is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
appellant's opinion as to the cause of the veteran's death is 
without probative value.  

Based on the record, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran's cerebrovascular accident, acute myocardial 
infarction, chronic hypertension or moderate cardiomegaly 
with left ventricular hypertrophy were manifested during 
service, or that they were manifested within one year of his 
discharge from service or that they were otherwise related to 
his military service.

In sum, the Board acknowledges the appellant's contentions.  
However, there is no basis for finding that the cause of the 
veteran's death was in any manner related to his military 
service or a service-connected disability.  In reaching this 
determination, the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Entitlement to Accrued Benefits

VA law provides that, upon the death of an individual 
receiving VA benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  An application for accrued benefits must be 
filed within 1 year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).  There is no basis for an 
accrued benefits claim, unless the individual from whom the 
accrued benefits claim derives had a claim for VA benefits 
pending at the time of death.  See Jones v. West, 136 F.3d 
1296, 1300 (Fed. Cir. 1998).  

The Board finds that the claim of entitlement to accrued 
benefits must be denied as the veteran did not have a claim 
for VA benefits pending at the time of his death.  The 
veteran submitted a claim of entitlement to numerous 
disabilities in August 2000.  In an October 2001 rating 
decision, the RO denied the veteran's claims.  The veteran 
was informed of the denial the same month and did not appeal 
the decision which became final.  There is no other 
communication from the veteran between October 2001 and his 
death in November 2001 which could be construed as a claim 
for any type of VA benefits.  

As the evidence of record demonstrates that the veteran was 
not receiving periodic VA benefits when he died and did not 
have a pending claim with VA when he died, the appellant has 
not met the threshold legal criteria for establishing 
entitlement to accrued benefits.  The appeal must be denied 
because of the absence of legal merit.  The Board has 
carefully reviewed the entire record in this case.  However, 
this is a case in which the law is dispositive, and the 
appeal must therefore be denied. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The appeal is denied as to both issues.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


